Dismissed and Memorandum Opinion filed December 15, 2011.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00711-CV
                                   ____________

                             OTIS BYRD, JR., Appellant

                                           V.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR THE
     POOLING AND SERVICING AGREEMENT DATED AS OF 4/1/07
   SECURITIZED ASSET BACKED RECEIVABLES LLC TRUST 2007-BR2
 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-BR2, Appellee


                     On Appeal from County Court at Law No. 2
                              Fort Bend County, Texas
                       Trial Court Cause No. 11-CCV-044560



                           MEMORANDUM OPINION

      This is an appeal from a judgment signed August 2, 2011. The clerk’s record was
filed September 9, 2011. No reporter’s record was taken. No brief was filed.

      On October 27, 2011, this court issued an order stating that unless appellant
submitted a brief, together with a motion reasonably explaining why the brief was late, on
or before November 28, 2011, the court would dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.




                                           2